NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        MAR 14 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

 ILICH VARGAS,                                     No. 16-55816

                   Plaintiff-Appellant,            D.C. No. 5:16-cv-00231-R-KES

   v.
                                                   MEMORANDUM*
 JOHN MCMAHON, San Bernardino
 County Sheriff, in his individual and official
 capacities; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                             Submitted March 13, 2018**

Before:      THOMAS, Chief Judge, and TROTT and SILVERMAN,
Circuit Judges.

        Pretrial detainee Ilich Vargas appeals pro se from the district court’s order

denying his application to proceed in forma pauperis (“IFP”) in his 42 U.S.C. §

1983 action alleging constitutional claims arising from his pending state criminal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings and his custody in San Bernardino County’s West Valley Detention

Center. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying Vargas’s motion to

proceed IFP because Vargas failed to allege facts in his proposed complaint

sufficient to state a claim. See id. at 616-17 (district court may deny leave to

proceed IFP “‘at the outset if it appears from the face of the proposed complaint

that the action is frivolous or without merit’”) (quoting Tripati v. First Nat’l Bank

& Trust, 821 F.2d 1368, 1370 (9th Cir. 1987).

      AFFIRMED.




                                          2